DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Group I. Claims 1 – 11, drawn to an apparatus for mixing a particulate material with a liquid.
Group II. Claim 12, drawn to a tumble blending system comprising an apparatus for mixing a particulate material with a liquid.
Group III. Claims 13 – 15, drawn to a method of mixing a particulate material and a liquid.
Claims 12 – 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 5th, 2021.
Applicant’s election without traverse of Group I, claims 1 – 11 in the reply filed on November 5th, 2021 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1 – 11 are objected to because of the following informalities:  
Claims 1 – 11 should have an article “an” or “the” before “Apparatus”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: 
“wherein the means” in claim 4.
“the control means” in claim 8.
“liquid storage and delivery means” in claims 10 and 11. 
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 7 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is unclear because claim 3 requires the claimed apparatus plus all the limitations of claim 2 (including a container) to be in a closure or in a wall of another container. The instant specification does not describe any nest container arrangement, thus claim 3 is unclear. For examination purposes, it is understood that the apparatus is employed in a container, but does not include a container. 
Regarding claim 7 and 8, these claims are indefinite because it is unclear which container is being referenced by “the container”, the container first mentioned in claim 1 or the container first mentioned in claim 7. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 5 and 9 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2012/0287747 A1).  
Regarding claim 1, the claim makes clear via recitation of the “for” and “adapted” clause that the “a particular material”, “a liquid”, “ a container” and “tumble blending” are not required elements of the claimed structure, but instead items with which the claimed structure could be used during an intended operation.
Regarding claim 1, Lee teaches an apparatus (1, Fig. 6; [0046]) for mixing a particulate material with a liquid ([0002]) in a container (101, Fig. 3; [0036]), the apparatus (1, Fig. 3; [0046]) comprising a mixing device (23, Fig. 14; [0007]) and a liquid injection nozzle (36, Fig. 14, 18; [0047]) the mixing device including mixer elements (31, Fig. 6; [0027]) adapted to mix a particulate material by mechanical action ([0012] and [0046]), characterized in that the nozzle (36, Fig. 14, 18) is disposed to direct liquid in the direction of the mixer elements when mixing is taking place ([0053]), there being means to prevent ingress of material into the nozzle (44, Fig. 18; [0049]). 
Regarding claim 2, the claim makes clear via recitation of the “suitable for” clause that “tumble blending” is not a required element of the claimed structure, but instead an item with which the claimed structure could be used during an intended operation.
Regarding claim 2, Lee teaches an apparatus (1, Fig. 6; [0046]) including a container (101; Fig. 3). 
Regarding claim 3, Lee teaches an apparatus (1, Fig. 6; [0046]) being disposed in a removable closure (24, 32; Fig. 6, 14; [0046] – [0048]) or in a wall of a container.
Regarding claim 4, Lee teaches an apparatus (1, Fig. 6; [0046]), wherein the means to prevent ingress of material (Fig. 18) into the nozzle (36) comprises a closure (44) of an outlet (43) of the nozzle. 
Regarding claim 5, Lee teaches an apparatus (1, Fig. 6; [0046]), wherein the (nozzle) closure (44) is reciprocated between open and closed positions by an actuator (45, Fig. 18; see end of [0053]).
Regarding claim 9, Lee teaches an apparatus (1, Fig. 6; [0046]) further including liquid storage (40) and delivery means (37, 38, 41 & 42) for storage and delivery of liquid to the nozzle (36).
Regarding claim 10, Lee teaches an apparatus (1, Fig. 6; [0046]), wherein the liquid storage and delivery means (37, 38, 41 & 42) comprising a storage container (40) and a pump (38) adapted to enable delivery of some or all of a fixed volume of liquid ([0053]).
Claims 1 – 4, 6 and 9 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brazelton et al. (US 5061456 A).  
Regarding claim 1, Brazelton teaches an apparatus (10, 40, Fig. 6; Col. 4, line 39) for mixing a particulate material with a liquid (Col. 1, lines 33 – 36) in a container (41, Fig. 8; Col. 5, line 20), the apparatus (10, Fig. 6; Col. 4, line 39) comprising a mixing device (40, Fig. 8; Col. 5, line 18) and a liquid injection nozzle (55, Fig. 8; Col. 5, line 37) the mixing device (40) including mixer elements (80, 81 – 83 and 71 – 73, Fig. 8; Col. 7, lines 46 – 51 and Col. 6, lines 57 – 60) adapted to mix a particulate material by mechanical action (Col. 6, lines 53 57 and Col. 7, lines 49 – 50), characterized in that the nozzle (55) is disposed to direct liquid in the direction of the mixer elements when mixing is taking place (Col. 5, lines 59 – 68 and Col. 6, lines 1 – 4), there being means to prevent ingress of material into the nozzle (56, Fig. 8; Col. 5, lines 46 – 50). 
Regarding claim 2, Brazelton teaches an apparatus (10, 40, Fig. 6; Col. 4, line 39) having a container (41, Fig. 8). 
Regarding claim 3, Brazelton teaches an apparatus (10, 40, Fig. 6; Col. 4, line 39) disposed in a removable closure (Col. 5, lines 29 – 34) or in a wall of a container (42, 43; Col. 5, lines 18 – 22). 
Regarding claim 4, Brazelton teaches an apparatus (10, 40, Fig. 6; Col. 4, line 39), wherein the means to prevent ingress of material into the nozzle (55) comprises a closure (56 – 58; Col. 5, lines 35 – 50) of an outlet (Fig. 8) of the nozzle (55). 
Regarding claim 6, Brazelton teaches an apparatus (10, 40, Fig. 6; Col. 4, line 39), wherein the closure (56 – 58; Col. 5, lines 35 – 50) is openable by ejection of liquid (Col. 5, line 47 – 50 stating de-energizing or energizing pump to eject) from the nozzle (55).
Regarding claim 9, Brazelton teaches an apparatus (10, 40, Fig. 6; Col. 4, line 39), further including liquid storage (Col. 1, line 63) and delivery means (21, 25 – 27, 59, 60, Fig. 1; Col. 1, lines 51 – 68) for storage and delivery of liquid to the nozzle (55, Fig. 8).  
Regarding claim 10, Brazelton teaches an apparatus (10, 40, Fig. 6; Col. 4, line 39), wherein the liquid storage and delivery means comprise a storage container (Col. 1, line 63) and a pump (21) adapted to enable delivery of some or all of a fixed volume of liquid (Col. 1, lines 51 – 68). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0287747 A1) as applied to claim 4 above, and in view of Saenger (DE 102004014340 A1) (Espacenet English Translation of Specification Provided).
Regarding claim 6, Lee teaches an apparatus (1, Fig. 6; [0046]), wherein the (nozzle) closure (44) is openable, but fails to explicitly teach the closure being openable by ejection of liquid from the nozzle.
Saenger teaches injection valves (Fig. 2 showing nozzle 11, 12 and closure, 14, 18) being openable by ejection of liquid from the nozzle (see [0009] – [0010]). Lee and Saenger are considered analogous art as they both teach storage/transport containers having a mixing device, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the nozzle closure of the mixing apparatus as taught by Lee to incorporate teachings of Saenger to provide the mixing apparatus’s nozzle closure being openable by ejection of liquid from the nozzle. Doing so would be advantageous for preventing particulate matter being mixed in the container from flowing into the nozzle. Furthermore, any residual material that adheres to the outside of the closure will flake off when the liquid is ejected due to the pressure (see [0008], lines 179 – 182). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0287747 A1) as applied to claim 4 above, and in view of Djupevag et al. (US 2019/0381468 A1).
Regarding claim 7, Lee teaches an apparatus (1, Fig. 6; [0046]) further being able to open the closure (44) when a container (101) including the apparatus (1) is in a position in which the nozzle (36) is immersed in material in the container (see end of [0053]). However, Lee fails to explicitly teach the apparatus including control means to open the closure. 
.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0287747 A1) in view of Djupevag et al. (US 2019/0381468 A1) as applied to claim 7 above, and further in view of Sollazzo Lee at al. (US 2017/0246604 A1).
Regarding claim 8, Lee teaches an apparatus (1, Fig. 6; [0046]) with a (nozzle) closure (44) that is openable in relation to immersion of material ([0053]), but fails to explicitly teach the apparatus having control means comprising a timer to time opening of the closure in relation to immersion, and a sensor to sense attitude of the container to control opening.
Sollazzo Lee teaches a mixing apparatus (Abstract) having control means comprising a timer (first line of [0083]) to time opening of the closure (end of [0055]). Sollazzo and Lee are considered analogous art as they both teach mixing apparatuses, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus with a closure that is openable in relation to immersion of material as taught by Lee to incorporate teachings of Sollazzo Lee to provide the apparatus having control means comprising a timer 
Furthermore, Sollazzo Lee fails to teach the apparatus having control means comprising a sensor to sense attitude of the container to control opening. Djupevag teaches a rotating drum apparatus for mixing (Abstract) having a controller (i.e. controller means; see [0022]), wherein the controller is linked with sensors allowing for rotation of the drum to be monitored, such that fluid inlets (nozzles) are only permitted to supply fluid when they are at a position where immersion within the material to be mixed is expected (see [0022]). Sollazzo Lee and Djupevag are considered analogous art as they both teach mixing apparatuses, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus as taught by Lee to incorporate teachings of Djupevag to provide an apparatus further including control comprising a sensor to sense attitude of the container to control opening. Doing so would be advantageous for having the ability to adjust material ratios or removing reactive gases during mixing by employing fluid inlets ([0018] – [0019]). Furthermore, the controller would provide the beneficial ability of being able to control the rate of flow of fluid through the fluid inlets in order to allow and/or prevent flow (beginning of [0022]).  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0287747 A1) as applied to claim 10 above, and in view of Sollazzo Lee at al. (US 2017/0246604 A1).
Regarding claim 11, Lee teaches an apparatus (1, Fig. 6; [0046]) having liquid delivery means (37, 38, 41 & 42), but fails to teach wherein the liquid delivery means is controlled to deliver a desired volume of liquid by measuring elapsed delivery time.
.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gentieu (US 0856859 A) teaches an apparatus including a receptacle or tank, fitted with any well-known form of stirring devices, a spraying nozzle for discharging a solvent supply into said receptacle or tank, a solvent supply, a liquid forcing device located between said solvent supply and the nozzle, and an automatic safety valve located in such position that a constant pressure will be maintained upon the solvent delivery.
Di Maria (US 20190254465 A1) teaches a system for dispensing individual servings of a beverage having a sensor device, such as an opto-electrical sensor detecting the arrival and positioning of the cup and the delivery of the required amount of fluid is monitored by suitable means such as a timer. 
Mou (CN 203790906 U) teaches a spray gun for adding trace elements and the spraying gun body is connected with an angle spraying nozzle which can enable the liquid trace element to deflect along the stirring direction of the stirring machine when being sprayed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774